Title: From John Adams to Benjamin Stoddert, 31 March 1801
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Stony Field, Quincy March 31. 1801

On the evening of the 18, a few minutes after my Arrival at this place commenced a violent Equinoxtial Gale of Wind, accompanied with a flood of rain, from the North East, which has continued with very Short intervals to this day and confined me to my house. This is So old fashioned a storm that I begin to hope that nature is returning to her old good nature and good humour and is substituting fermentations in the Elements, for revolutions in the moral intellectual and political World. I can give you no information of the Politicks of this State having had little opportunity to converse with any of the knowing ones.
We know nothing with any certainty of the Acts of our Executive at Washington. Who are to go out and who to come in. Whether the Virginia System is to be a Copy of that of Pennsylvania, or whether it will be original. Appointments of Mr Dallas and Mr Dawson are announced and as these Characters are not held in great veneration here they are not much Admired. We Federalists are much in the situation of the Party of Bolinbroke and Harley after the Treaty of Utrecht: compleatly and totally routed and defeated. We are not yet Attainted by Act of Congress and I hope shall not fly out into Rebellion. No Party that ever existed, knew itself so little, or so vainly overrated its own Influence and Popularity as ours. None ever understood so ill the causes of its own Power, or so wantonly destroyed them. If We had been blessed with common sense, We should not have been overthrown by Phillip Freneau, Duane, Callender, Cooper and Lion, or their great Patron and Protector. A Group of foreign Lyars, encouraged by a few Ambitious native Gentlemen, have discomfited the Education, the Talents, the Virtues and the Property of the Country. The Reason is We have no Americans in America. The Federalists have been no more Americans than the Anti’s.
Your time is too prescious to be wasted in idle Correspondencies: but if you, have a moment to Spare, you will oblige me by giving me News of your Wellfare. My Family presents their high regards to yours. I have not Seen any of the Attacks upon you nor any of your defence. Indeed I have no great Anxiety or Curiosity to know the Productions of Malevolence.
I am, and / ever shall be, I believe, World without End, your / Friend and humble Servant

John Adams